

116 SRES 390 ATS: Honoring the life, accomplishments, and legacy of Senator Kay Hagan.
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 390IN THE SENATE OF THE UNITED STATESOctober 30, 2019Mr. Burr (for himself, Mr. Tillis, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Ms. McSally, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life, accomplishments, and legacy of Senator Kay Hagan.
	
 Whereas the passing of Kay Hagan on October 28, 2019, was a tremendous loss to her family, including her husband, Chip, and their children Jeanette, Tilden, and Carrie, as well as a deep loss for the State of North Carolina;
 Whereas Kay Hagan was born in Shelby, North Carolina, in 1953, to Joe Ruthven and Jeannette Charles Ruthven;
 Whereas Kay Hagan began working in Federal politics in the 1970s, interning in the United States Senate;
 Whereas Kay Hagan graduated from— (1)Florida State University in 1975; and
 (2)Wake Forest University School of Law in 1978; Whereas, in 1977, Kay Hagan married her husband, Chip Hagan, whom she met at Wake Forest University School of Law, and they made their home in Greensboro, North Carolina;
 Whereas Kay Hagan rose to the position of vice president at the North Carolina National Bank, now known as Bank of America;
 Whereas Kay Hagan worked on the campaign of North Carolina Governor James B. Hunt in 1992 and 1996; Whereas Kay Hagan won election to the North Carolina General Assembly as a State senator representing Greensboro in 1998, and served in that position for 10 years;
 Whereas Kay Hagan won election to the United States Senate in 2008, becoming the first female Democrat to win election to the Senate from North Carolina;
 Whereas, as a Member of the Senate, Kay Hagan worked tirelessly on— (1)the Committee on Armed Services of the Senate;
 (2)the Committee on Health, Education, Labor, and Pensions of the Senate; (3)the Committee on Small Business and Entrepreneurship of the Senate; and
 (4)the Committee on Banking, Housing, and Urban Affairs of the Senate; Whereas Kay Hagan chaired—
 (1)the Subcommittee on Emerging Threats and Capabilities of the Committee on Armed Services of the Senate; and
 (2)the Subcommittee on Children and Families of the Committee on Health, Education, Labor, and Pensions of the Senate;
 Whereas Kay Hagan worked on behalf of North Carolina members of the Armed Forces, veterans, and their families and supported a strong national defense;
 Whereas Kay Hagan advocated for the farmers of North Carolina on issues important to the livelihood of those farmers;
 Whereas Kay Hagan worked to ensure that the people of North Carolina and the people of the United States had access to, and opportunities for, hunting, fishing, and recreational shooting;
 Whereas, after leaving the Senate, Kay Hagan went on to work at the Harvard Institute of Politics; Whereas Kay Hagan will be remembered for—
 (1)her tireless work on behalf of the people of North Carolina; (2)her passion for her work; and
 (3)her love of her State and her family; and Whereas Kay Hagan is survived by her husband, Chip, and their children, Jeanette Hagan, Tilden Hagan, and Carrie Hagan Stewart: Now, therefore, be it
	
 That— (1)the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Kay Hagan, former member of the United States Senate;
 (2)the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy thereof to the family of the Honorable Kay Hagan; and
 (3)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Kay Hagan.